DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 2/23/2021 has been entered and made of record.
Applicant’s response filed on 10/12/2020 overcomes the rejections of claims 1, 5-7 and 10-13 and 18 under 35 U.S.C. 102(a)(1), claim 14 under 35 U.S.C. 103 and claim 10 under 35 U.S.C 112(b).
In response to applicant’s arguments with regard to claim 1, it appears to be that the arguments are not directed to claim limitation.  The arguments suggests to identify the determined address state and the address state in the database in order to identify a matching.  However, claim 1 require to identity a matching between a thing and determined address state.  Therefore, the examiner maintains the rejection.
Claim Interpretation
Claims 1, 5-7 and 10-18 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they are all method claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-7 and 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1 as a representative claim, it recites:
step 1 “determining an address state of a mobile device”;
step 2 “determining a time associated with the determined address state”;

step 4 “based on the querying of the database, presenting to a user information related to a state of the thing at the determined time.”
Upon reviewing the specification, it is noted that the claim “address state” is defined as “a physical location of the mobile device”, “a pointing direction of the mobile device”, or “a field of view of an imaging device associated with the mobile device (par. [0008] lines 1-4) and claim “thing” is defined as “an object” (see par. [0008] lines 4-5).  It is unclear as to what is compared in order to identify a thing matching the predetermined address state.  If claim “thing” is an object, and claim “address state” is a physical location of the mobile device”, it is unclear how to identify an object matching the address state.
 Likewise, claims 10-18 depend on claim 1 and thus these claims are also rejected for the same reasons as above.
Regarding claim 5, it is noted that the claim “physical object” is not defined in the specification. For examination purpose, it is interpreted as an object which the thing is also referred to (see spec. para. [0008]).  Therefore, claim 5 is also rejected for the same reasons as set forth in claim 1 above.
Regarding claims 6-7, each of these claims depends on claim 5.  Therefore, claims 6-7 are also rejected for the same reasons as above.
Allowable Subject Matter
Claims 1, 5-7 and 10-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY M DANG whose telephone number is (571)272-7389.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mathew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DMD
5/2021

/DUY M DANG/
Primary Examiner, Art Unit 2667